Case 9:20-cr-80049-WPD Document 3 Entered on FLSD Docket 06/25/2020 Page 1 of 2




                          U M TED STA TE S D ISTR ICT C O U R T
                          SO U TH E R N DISTR IC T O F FLO R D A

                               Case N o.20-80049-CR-M ARR A

   UNITED STATES OF AO RICA,

          Plaintiff,

   VS.

   LEON AR D SHEM TOB and
   STRONG SUPPLEG NTS,LLC,

          D efendants.


                                  ORDER OF TM YSFER
          TH IS C A U SE isbefore the Courton the G overnm ent's N otice ofR elated A ction,

   LocalRule3.8IDE 2J.ThisCourthavingreviewedthepertinentportionsoftherecord
   and itappearing thata transfer ofthis Cause isappropriate due to related Case N o.19-

   8OO3O-CR-DIMITROULEASandsubjecttotheconsentoftheW illiam P.Dimitrouleas,
   itis

          ORDERED ANlD ADJUD GED thatthe above numbered cause ishereby

   t'
    ransferred to the calendar of Judge W illiam P.D im itrouleas,for al1fulherproceedings.

          D ON E AN D O RD ERED in Cham bers atW estPalm B each,Florida,this25thday

   ofJune,2020.


                                                            zçx-
                                                          v*-L                      -
                                                         KENN ETH A .M ARRA
                                                         United StatesD istrictJudge
Case 9:20-cr-80049-WPD Document 3 Entered on FLSD Docket 06/25/2020 Page 2 of 2




         Afterreviewing the Courtfile in the above numbered Cause,the undersigned

   hereby acceptsthe transferof said case. Therefore,itis

         ORDERED ANllADJUDGED thatal1pleadingshereinafterfiled shallbearthe

   follow ing casenumber,20-80049-CR-D1M ITROULEA S hereby indicatingthe Judgeto

   w hom al1pleadings should be routed orotherw ise broughtfor attention.

         THEFOREGOWGtransferisherewithacceptedthis
                                                 /', dayofJune,2020.
                                                                                 X
                                                    %.             ..
                                                                                 y        t
                                                                                          .'   1
                                                                            ,.
                                                               ,        ?            .A
                                                               '
                                                                        /                                    ,
                                                                                                   '   -..

                                          W I LIA M P.D N ITRO U LE S
                                          UM TED STATES DISTRICT JUD GE

   copiesprovided:
   Allcounselofrecord
